 


110 HR 2494 IH: To amend title 18, United States Code, to increase from 1 year to 2 years the post-employment restrictions of Members and elected officers of either House of Congress.
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2494 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mrs. Boyda of Kansas introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to increase from 1 year to 2 years the post-employment restrictions of Members and elected officers of either House of Congress. 
 
 
1.Extension of post-employment restrictions
(a)ExtensionSection 207(e)(1)(A) of title 18, United States Code, is amended by striking 1 year and inserting 2 years.
(b)Effective dateThe amendment made by subsection (a) shall apply to any individual who leaves office (to which the restrictions in section 207(e)(1)(A) of title 18, United States apply) more than 120 days after the date of the enactment of this Act.  
 
